Exhibit 10.18

GETTY REALTY CORP.

AMENDED AND RESTATED 2004 OMNIBUS INCENTIVE COMPENSATION PLAN

TABLE OF CONTENTS

 

ARTICLE I.

DEFINITIONS

2

ARTICLE II.

SHARES SUBJECT TO PLAN

4

ARTICLE III.

GRANTING OF AWARDS

4

ARTICLE IV.

AWARD OF RESTRICTED STOCK

5

ARTICLE V.

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK PAYMENTS

6

ARTICLE VI.

AWARD OF RESTRICTED STOCK UNITS

8

ARTICLE VII.

ADMINISTRATION

9

ARTICLE VIII.

MISCELLANEOUS PROVISIONS

9

NOTE: THIS FORM OF OMNIBUS EQUITY-BASED COMPENSATION PLAN IS INTENDED TO ALLOW
THE COMPENSATION COMMITTEE MAXIMUM FLEXIBILITY BY PROVIDING FOR AWARDS OF
RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND STOCK BONUSES (AND CASH BONUSES IN
CONNECTION THEREWITH), AS LONG AS THE BOARD HAS GIVEN ITS PRIOR APPROVAL OF SUCH
TYPE OF AWARD.

 

- 1 -



--------------------------------------------------------------------------------

The purpose of the Getty Realty Corp. Amended and Restated 2004 Omnibus
Incentive Compensation Plan (the “Plan”) is to provide a flexible framework that
will permit the Board of Directors (the “Board”) of Getty Realty Corp. (the
“Company”) by and through the Company’s Compensation Committee (the “Committee”)
to develop and implement a variety of stock-based, incentive compensation
programs based on the changing needs of the Company, its competitive market, and
regulatory climate. The Plan is a continuation and extension of the Getty Realty
Corp. 2004 Omnibus Incentive Compensation Plan which by its terms would have
expired on May 19, 2014, absent this extension.

The Board and senior management of the Company believe it is in the best
interest of its shareholders for officers, employees and directors of the
Company to own stock in the Company and to vest in them a proprietary interest
in the success of the Company and its subsidiaries, and that such ownership will
enhance the Company’s ability to attract and retain highly qualified personnel
and enhance the long-term performance of the Company and its subsidiaries.

ARTICLE I. DEFINITIONS

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

1.1. “Administrator” shall mean the Committee unless the Board has assumed the
authority for administration of the Plan generally as provided in Section 7.1
hereof.

1.2. “Award” shall mean a Restricted Stock award, a Restricted Stock Unit award,
a Performance Award, a Dividend Equivalents award, a Deferred Stock award, or a
Stock Payment award which may be awarded or granted under the Plan
(collectively, “Awards”).

1.3. “Award Agreement” shall mean a written agreement executed by an authorized
officer of the Company and the Holder which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.

1.4. “Annual Aggregate Award Limit” shall mean, in the aggregate, for any
calendar year, for all Holders receiving Awards in such calendar year, 100,000
shares of Common Stock, as adjusted pursuant to Section 8.3.

1.5. “Board” shall mean the Board of Directors of the Company.

1.6. “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.7. “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board.

1.8. “Common Stock” shall mean the common stock of the Company, par value $.01
per share.

1.9. “Company” shall mean Getty Realty Corp., a Maryland corporation.

1.10. “Deferred Stock” shall mean Common Stock awarded under Article V of the
Plan.

1.11. “Director” shall mean a member of the Board.

1.12. “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Common Stock) of dividends paid on Common Stock, awarded under
Article V of the Plan.

1.13. “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder.

1.14. “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company, or of any
corporation which is a Subsidiary.

1.15. “Escrow Holder” shall mean the Secretary of the Company or such other
person or company that the Committee may designate to serve as the Escrow Holder
hereunder.

1.16. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

- 2 -



--------------------------------------------------------------------------------

1.17. “Fair Market Value” of a share of Common Stock as of a given date shall be
(a) the closing price of a share of Common Stock on the principal exchange on
which shares of Common Stock are then trading, if any (or as reported on any
composite index which includes such principal exchange), on such date, or if
shares were not traded on the trading day previous to such date, then on the
next preceding date on which a trade occurred, or (b) if Common Stock is not
traded on an exchange but is quoted on Nasdaq or a successor quotation system,
the mean between the closing representative bid and asked prices for the Common
Stock on such date as reported by Nasdaq or such successor quotation system, or
(c) if Common Stock is not publicly traded on an exchange and not quoted on
Nasdaq or a successor quotation system, the Fair Market Value of a share of
Common Stock as established by the Administrator acting in good faith.

1.18. “Holder” shall mean a person who has been granted or awarded an Award.

1.19. “Independent Director” shall mean a member of the Board who is not an
Employee of the Company.

1.20. “Performance Award” shall mean a cash bonus, stock bonus or other
performance or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Article V of the Plan.

1.21. “Performance Criteria” shall mean the following business criteria with
respect to the Company, any Subsidiary or any division or operating unit
thereof: (a) net income; (b) pre-tax income; (c) operating income; (d) cash
flow; (e) earnings per share; (f) return on equity; (g) return on invested
capital or assets; (h) cost reductions or savings; (i) appreciation in the Fair
Market Value of a share of Common Stock; (j) operating profit; (k) working
capital; (l) earnings before any one or more of the following items: interest,
taxes, depreciation or amortization; (m) funds from operations (“FFO”); and
(n) adjusted funds from operations (“AFFO”); provided, that each of the business
criteria described in subsections (a) through (l) shall be determined in
accordance with generally accepted accounting principles (“GAAP”) and each of
the business criteria described in subsections (m) and (n) are non-GAAP measures
that shall be determined in accordance with the National Association of Real
Estate Investment Trusts’ (“NAREIT”) modified guidance for reporting FFO and as
reported in the Company’s Exchange Act reports for the fiscal year(s) which
comprise the relevant performance period. For each fiscal year of the Company,
the Committee may provide for objectively determinable adjustments, as
determined in accordance with GAAP or NAREIT, to any of the business criteria
described in subsections (a) through (n) for one or more of the items of gain,
loss, profit or expense: (i) determined to be extraordinary or unusual in nature
or infrequent in occurrence; (ii) related to the disposal of a segment of a
business; (iii) related to a change in accounting principles under GAAP;
(iv) related to discontinued operations that do not qualify as a segment of a
business under GAAP; (v) attributable to the business operations of any entity
acquired by the Company during the fiscal year and (vi) reflecting adjustments
to funds from operations with respect to straight-line rental income as reported
in the Company’s Exchange Act reports.

1.22. “Plan” shall mean the Getty Realty Corp. Amended and Restated 2004 Omnibus
Incentive Compensation Plan.

1.23. “Restricted Stock” shall mean Common Stock awarded under Article IV of the
Plan.

1.24. “Restricted Stock Unit” shall mean the award of the rights to receive at a
future date the issuance of or a cash amount equivalent to the Fair Market Value
of a share of Common Stock, described in Article VI of the Plan.

1.25. “Retirement” shall mean Termination of Employment by a Holder upon
attaining the age of at least 65 years old and “Early Retirement” shall mean
Termination of Employment by a Holder upon attaining the age of at least 55
years old (and provided that the Holder has not less than 6 years of service
with the Company.

1.26. “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act, as
such Rule may be amended from time to time.

1.27. “Section 162(m) Participant” shall mean any valued Employee designated by
the Administrator as a valued Employee whose compensation for the fiscal year in
which the valued Employee is so designated or a future fiscal year may be
subject to the limit on deductible compensation imposed by Section 162(m) of the
Code.

1.28. “Securities Act” shall mean the Securities Act of 1933, as amended.

1.29. “Stock Payment” shall mean a payment in the form of shares of Common Stock
awarded under Article V of the Plan.

1.30. “Subsidiary” shall mean any corporation, limited partnership or limited
liability company in an unbroken chain of such entities beginning with the
Company if each of the entities other than the last entity in the unbroken chain
then owns equity interests possessing 50% or more of the total combined voting
power of all classes of equity interest in one of the other entities in such
chain.

 

- 3 -



--------------------------------------------------------------------------------

1.31. “Termination of Directorship” shall mean the time when a Holder who is an
Independent Director ceases to be a Director for any reason, including, but not
by way of limitation, a termination by resignation, failure to be elected,
death, Retirement or Early Retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Independent Directors.

1.32. “Termination of Employment” shall mean the time when the employee-employer
relationship between a Holder and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability (within the meaning
of Section 409A(a)(2)(C) of the Code), Retirement or Early Retirement; but
excluding (a) terminations where there is a simultaneous reemployment or
continuing employment of a Holder by the Company or any Subsidiary or the
simultaneous appointment to serve or continuing service by the Holder as a
Director, (b) at the discretion of the Administrator, terminations which result
in a temporary severance of the employee-employer relationship, and (c) at the
discretion of the Administrator, terminations which are followed by the
simultaneous establishment of a consulting relationship by the Company or a
Subsidiary with the former employee; provided, however, that for purposes of any
payment under or settlement of any Award where such payment or settlement
constitutes deferred compensation within the meaning of Section 409A of the
Code, Termination of Employment shall have the same meaning as “separation from
service” under Section 409A of the Code. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a Termination of Employment resulted from a discharge for good cause,
and all questions of whether a particular leave of absence constitutes a
Termination of Employment.

ARTICLE II. SHARES SUBJECT TO PLAN

2.1. Shares Subject to Plan.

(a) The shares of stock subject to Awards shall be Common Stock. Subject to
adjustment as provided in Section 8.3, the aggregate number of such shares which
may be issued with respect to Awards granted under the Plan, measured from the
inception date of the Getty Realty Corp. 2004 Omnibus Incentive Compensation
Plan, shall not exceed 1,000,000 shares. The shares of Common Stock issuable
with respect to such Awards shall be previously authorized but unissued shares.

(b) The maximum number of shares which may be subject to Awards granted under
the Plan, in any calendar year, for all Holders receiving Awards for such
calendar year, shall not exceed the Annual Aggregate Award Limit.

(c) Subject to adjustment as provided in Section 8.3, the maximum number of
shares of Common Stock that may be made subject to Awards granted under the Plan
during a calendar year to any one Section 162(m) Participant is, in the
aggregate, 100,000 shares, and solely with respect to Performance Awards granted
pursuant to Section 5.2(b) and Dividend Equivalents granted pursuant to
Section 5.3, the maximum dollar amount that may be earned thereunder for any
calendar year by any one Section 162(m) Participant shall be $1,500,000. If an
Award is terminated, surrendered or canceled in the same year in which it was
granted, such Award nevertheless will continue to be counted against the
limitations set forth herein for the calendar year in which it was granted.

2.2. Add-back of Rights. If any right to acquire shares of Common Stock under
any Award under the Plan, expires or is canceled without having been fully
exercised, or is exercised in whole or in part for cash in lieu of Common Stock
as permitted by the Plan, the number of shares subject to such Award or other
right but as to which such Award or other right was not exercised prior to its
expiration or cancellation or with respect to which the exercise is for cash in
lieu of Common Stock may again be granted or awarded hereunder, subject to the
limitations of Section 2.1; provided, however, that any shares of Common Stock
that are withheld or redeemed for the payment of an Award’s exercise price or
for the satisfaction of tax withholding obligations with respect to an Award
shall not be made available for subsequent grant or award hereunder.
Furthermore, any shares subject to Awards which are adjusted pursuant to
Section 8.3 and become exercisable with respect to shares of stock of another
corporation shall be considered cancelled and may again be granted or awarded
hereunder, subject to the limitations of Section 2.1.

ARTICLE III. GRANTING OF AWARDS

3.1. Award Agreement. Each Award shall be evidenced by an Award Agreement. Award
Agreements evidencing Awards intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.

3.2. Provisions Applicable to Section 162(m) Participants.

(a) The Committee, in its discretion, may determine whether an Award is to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code.

 

- 4 -



--------------------------------------------------------------------------------

(b) Notwithstanding anything in the Plan to the contrary, the Committee may
grant any Award to a Section 162(m) Participant, including (i) Restricted Stock
or Restricted Stock Units, the restrictions with respect to which lapse upon the
attainment of performance goals which are related to one or more of the
Performance Criteria and (ii) any performance or incentive award described in
Article V or Article VI that vests or becomes exercisable or payable upon the
attainment of performance goals which are related to one or more of the
Performance Criteria.

(c) To the extent necessary to comply with the performance-based compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles V and VI which may be granted to one or more
Section 162(m) Participants, no later than ninety days following the
commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (i) designate
one or more Section 162(m) Participants, (ii) select the Performance Criteria
applicable to the fiscal year or other designated fiscal period or period of
service, (iii) establish the various performance targets, in terms of an
objective formula or standard, and amounts of such Awards, as applicable, which
may be earned for such fiscal year or other designated fiscal period or period
of service, and (iv) specify the relationship between Performance Criteria and
the performance targets and the amounts of such Awards, as applicable, to be
earned by each Section 162(m) Participant for such fiscal year or other
designated fiscal period or period of service. Following the completion of each
fiscal year or other designated fiscal period or period of service and prior to
such vesting, exercisability or payout that is conditioned upon the attainment
of performance goals, the Committee shall certify in writing whether the
applicable performance targets have been achieved for such fiscal year or other
designated fiscal period or period of service. In determining the amount earned
by a Section 162(m) Participant, the Committee shall have the right to reduce
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the fiscal year or other
designated fiscal period or period of service.

(d) Furthermore, notwithstanding any other provision of the Plan, any Award
which is granted to a Section 162(m) Participant and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and the Plan shall be deemed amended to the extent necessary to conform to
such requirements.

3.3. Limitations Applicable to Section 16 Reporting Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

3.4. At-Will Employment. Nothing in the Plan or in any Award Agreement hereunder
shall confer upon any Holder any right to continue in the employ of the Company
or any Subsidiary, or as a Director of the Company, or shall interfere with or
restrict in any way the rights of the Company and any Subsidiary, which are
hereby expressly reserved, to discharge any Holder at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written employment agreement between the Holder and the Company
or any Subsidiary.

ARTICLE IV. AWARD OF RESTRICTED STOCK

4.1. Eligibility. Subject to the Annual Aggregate Award Limit, Restricted Stock
may be awarded to any Employee who the Committee determines is a valued Employee
or any Director who the Committee determines should receive such an Award.

4.2. Award of Restricted Stock.

(a) The Committee may from time to time, in its absolute discretion:

(i) Determine which Employees are valued Employees and select from among the
valued Employees or Directors (including Employees or Directors who have
previously received other awards under the Plan) such of them as in its opinion
should be awarded Restricted Stock; and

(ii) Determine the purchase price, if any, and other terms and conditions
applicable to such Restricted Stock, consistent with the Plan.

 

- 5 -



--------------------------------------------------------------------------------

(b) The Committee shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.

(c) Upon the selection of a valued Employee or Director to be awarded Restricted
Stock, the Committee shall instruct the Secretary of the Company to issue such
Restricted Stock and may impose such conditions on the issuance of such
Restricted Stock as the Committee deems appropriate.

4.3. Rights as Shareholders. Subject to Section 4.4, upon delivery of the shares
of Restricted Stock to the Escrow Holder pursuant to Section 4.6, the Holder
shall have, unless otherwise provided by the Committee, all the rights of a
shareholder with respect to said shares, subject to the restrictions in the
Holder’s Award Agreement, including the right to receive dividends and other
distributions paid or made with respect to the shares (which dividends
(including Dividend Equivalents) and distributions shall be delivered to the
Escrow Holder and distributed to the Holder upon expiration or termination of
the applicable restrictions); provided, however, that in the reasonable
discretion of the Committee, uniformly applied to similar cases, any
extraordinary distributions with respect to the Common Stock shall be subject to
the restrictions set forth in Section 4.4.

4.4. Restriction. All shares of Restricted Stock issued under the Plan
(including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Committee shall provide, which restrictions
may include, without limitation, restrictions concerning voting rights and
transferability, Company performance and individual performance; provided,
however, that, except with respect to shares of Restricted Stock granted to
Section 162(m) Participants, by action taken after the Restricted Stock is
issued, the Committee may, on such terms and conditions as it may determine to
be appropriate, remove any or all of the restrictions imposed by the terms of
the Award Agreement. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire. If no monetary consideration was paid by
the Holder upon issuance, a Holder’s rights in unvested Restricted Stock shall
lapse, and such Restricted Stock shall be surrendered to the Company without
consideration, upon Termination of Employment or, if applicable, upon
Termination of Directorship with the Company.

4.5. Repurchase of Restricted Stock. The Committee shall provide in the terms of
each individual Award Agreement that the Company shall have the right to
repurchase from the Holder the Restricted Stock then subject to restrictions
under the Award Agreement (i.e. not vested) immediately upon a Termination of
Employment or, if applicable, upon a Termination of Directorship between the
Holder and the Company, at a cash price per share equal to the price paid by the
Holder for such Restricted Stock.

4.6. Escrow. The Escrow Holder shall retain physical custody of certificate(s)
representing Restricted Stock until the restrictions imposed under the Award
Agreement with respect to the shares evidenced by such certificate(s) expire or
shall have been removed or until the expiration of such other period of time or
the satisfaction of conditions, as may be specified by the Committee in the
Holder’s Award Agreement. In lieu of share certificate(s) being delivered to an
Escrow Holder, the Committee may cause the shares to be registered in the
Holder’s name in book-entry form.

4.7. Legend. In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Committee shall cause a legend or legends to be
placed on any physical certificates representing all shares of Restricted Stock
that are still subject to restrictions under Award Agreements, which legend or
legends shall make appropriate reference to the conditions imposed thereby. Upon
the expiration or other termination of such restrictions, the Committee shall
cause the Escrow Holder to deliver such certificate(s) to the Secretary of the
Company, who shall cause the transfer agent for the Company to issue to the
Holder new certificate(s) for such shares without any restrictive legend or to
retain the shares registered in the Holder’s name in book-entry form free of
restrictions on transfer.

4.8. Section 83(b) Election. If a Holder makes an election under Section 83(b)
of the Code, or any successor section thereto, to be taxed with respect to the
Restricted Stock as of the date of transfer (to the Escrow Holder or otherwise)
of the Restricted Stock rather than as of the date or dates upon which the
Holder would otherwise be taxable under Section 83(a) of the Code, the Holder
shall deliver a copy of such election to the Company immediately after filing
such election with the Internal Revenue Service.

ARTICLE V. PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK
PAYMENTS

5.1. Eligibility. Subject to the Annual Aggregate Award Limit, one or more
Performance Awards, Dividend Equivalents, awards of Deferred Stock and/or Stock
Payments may be granted to any Employee whom the Committee determines is a
valued Employee or any Director whom the Committee determines should receive
such an Award.

 

- 6 -



--------------------------------------------------------------------------------

5.2. Performance Awards.

(a) Any Employee or Director selected by the Committee may be granted one or
more Performance Awards. The value of such Performance Awards may be linked to
any one or more of the Performance Criteria or other specific performance
criteria determined appropriate by the Committee, in each case on a specified
date or dates or over any period or periods determined by the Committee. In
making such determinations, the Committee shall consider (among such other
factors as it deems relevant in light of the specific type of award) the
contributions, responsibilities and other compensation of the particular
Employee or Director.

(b) Without limiting Section 5.2(a), the Committee may grant Performance Awards
to any 162(m) Participant in the form of a cash bonus payable upon the
attainment of objective performance goals which are established by the Committee
and relate to one or more of the Performance Criteria, in each case on a
specified date or dates or over any period or periods determined by the
Committee. Any such bonuses paid to 162(m) Participants shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Section 3.2 and may take into account the federal, state and/or
local income tax payable by any Holder upon receipt of any Award. Unless
otherwise specified by the Committee at the time of grant, the Performance
Criteria with respect to a Performance Award payable to a 162(m) Participant
shall be determined on the basis of GAAP.

5.3. Dividend Equivalents. Any Employee or Director selected by the Committee
may be granted Dividend Equivalents based on the dividends declared on Common
Stock, to be credited as of dividend payment dates, during the period between
the date a Restricted Stock Unit, Deferred Stock or Performance Award is
granted, and the date such Restricted Stock Unit, Deferred Stock or Performance
Award is settled, exercised, vests or expires, as determined by the Committee.
Payments pursuant thereto shall be delivered, in the discretion of the
Committee, either (x) to the Holder, or (y) to the Escrow Holder, to be held for
the benefit of the Holder in a bookkeeping account or such other actual or
deemed investment vehicle as may be set forth in the applicable Award Agreement
or, if not set forth therein, as may be determined by the Committee in its
discretion, until settlement, exercise, vesting or expiration thereof. Such
Dividend Equivalents shall be converted to cash or additional shares of Common
Stock by such formula and at such time and subject to such limitations as may be
determined by the Committee.

5.4. Stock Payments. Any Employee or Director selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee. The number of shares shall be determined by the Committee and may be
based upon the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, determined on the date such Stock
Payment is made or on any date thereafter and may include payments of a fixed
number of shares to all Employees at the end of each calendar year or payments
to Employees based upon their years of service to the Company.

5.5. Deferred Stock. Any Employee or Director selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee. The number of shares of Deferred Stock shall be determined by the
Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Common Stock underlying a Deferred Stock Award will not be issued
until the Deferred Stock award has vested, pursuant to a vesting schedule or
performance criteria set by the Committee. Unless otherwise provided by the
Committee, a Holder of Deferred Stock shall have no rights as a Company
shareholder with respect to such Deferred Stock until such time as the Award has
vested and the Common Stock underlying the Award has been issued.

5.6. Term. The term of a Performance Award, Dividend Equivalent, award of
Deferred Stock and/or Stock Payment shall be set by the Committee in its
discretion.

5.7. Exercise or Purchase Price. The Committee may establish the exercise or
purchase price of a Performance Award, shares of Deferred Stock or shares
received as a Stock Payment; provided, however, that such price shall not be
less than the par value of a share of Common Stock, unless otherwise permitted
by applicable state law.

5.8. Exercise Upon Termination of Employment or Termination of Directorship. A
Performance Award, Dividend Equivalent, award of Deferred Stock and/or Stock
Payment is exercisable or payable only while the Holder is an Employee or
Independent Director, as applicable; provided, however, that the Committee, in
its sole and absolute discretion may provide that the Performance Award,
Dividend Equivalent, award of Deferred Stock and/or Stock Payment may be
exercised or paid subsequent to a Termination of Employment or Termination of
Directorship following a “change of control or ownership” (within the meaning of
Section 1.162-27(e)(2)(v) or any successor regulation thereto or as may be
defined otherwise by the Committee) of the Company; provided, further, that
except with respect to Performance Awards granted to Section 162(m)
Participants, the Committee, in its sole and absolute discretion may provide
that Performance Awards may be exercised or paid following a Termination of
Employment or a Termination of Directorship without cause, or following a change
of control or ownership of the Company (as may be defined by the Committee), or
because of the Holder’s Retirement, Early Retirement, death or disability, or
otherwise; and provided, further, that the Committee, in the case of Early
Retirement, may defer settlement until the Holder is at least 65 years old or
upon death or disability.

 

- 7 -



--------------------------------------------------------------------------------

5.9. Form of Payment. Payment of the amount determined under Section 5.2 or 5.3
above shall be in cash, in Common Stock or a combination of both, as determined
by the Committee. To the extent any payment under this Article V is effected in
Common Stock, it shall be made subject to satisfaction of all provisions of
Section 5.10.

5.10. Conditions to Issuance of Stock. The Company shall not be required to
issue shares of Common Stock or deliver any certificate or certificates for
shares of Common Stock prior to fulfillment of all of the following conditions:

(a) the admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) the completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities Exchange Commission or any other governmental regulatory body which
the Administrator shall, in its absolute discretion, deem necessary or
advisable;

(c) the obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d) the lapse of such reasonable period of time following entitlement thereto as
the Administrator may establish from time to time for reasons of administrative
convenience; and

(e) the receipt by the Company of full payment of the required consideration for
such shares, including payment of any applicable withholding tax, which in the
discretion of the Administrator may be in the form of consideration used by the
Holder to pay for such shares.

ARTICLE VI. AWARD OF RESTRICTED STOCK UNITS

6.1. Eligibility. Subject to the Annual Aggregate Award Limit, Restricted Stock
Units may be awarded to any Employee who the Committee determines is a valued
Employee or any Director who the Committee determines should receive such an
Award.

6.2. Award of Restricted Stock Units.

The Committee may from time to time, in its absolute discretion:

(a) determine which Employees are valued Employees and select from among the
valued Employees or Directors (including Employees or Directors who have
previously received other awards under the Plan) such of them as in its opinion
should be awarded Restricted Stock Units; and

(b) determine the terms and conditions applicable to such Restricted Stock
Units, consistent with the Plan.

6.3. Restriction. All Restricted Stock Units issued under the Plan shall, in the
terms of each individual Award Agreement, be subject to such restrictions as the
Committee shall provide, which restrictions may include, without limitation,
restrictions concerning, vesting, settlement upon vesting, voting rights and
transferability, Company performance and individual performance; provided,
however, that, except with respect to Restricted Stock Units granted to
Section 162(m) Participants, by action taken after the Restricted Stock Units
are issued, the Committee may, on such terms and conditions as it may determine
to be appropriate, remove any or all of the restrictions imposed by the terms of
the Award Agreement. Restricted Stock Units may not be sold or encumbered until
all restrictions are terminated or expire. If no monetary consideration was paid
by the Holder upon issuance, a Holder’s rights in unvested Restricted Stock
Units shall lapse, and such Restricted Stock Units shall be surrendered to the
Company without consideration, upon Termination of Employment or, if applicable,
upon Termination of Directorship with the Company.

6.4. Settlement of Restricted Stock Units. To the extent, and in the manner,
described in the applicable Award Agreement, Restricted Stock Units may be
settled in cash (at the Fair Market Value of the underlying Common Stock) or by
issuance of the underlying shares of Common Stock, such election to be made, at
the time of settlement, in the sole discretion of the Committee.

6.5. No Rights as a Shareholder. Until any settlement of a Restricted Stock Unit
for a share of Common Stock pursuant to an Award Agreement, no Holder of a
Restricted Stock Unit shall have any rights as a shareholder of the Company with
respect thereto.

 

- 8 -



--------------------------------------------------------------------------------

6.6. Dividend Equivalents. To the extent expressly provided in the applicable
Award Agreement, an award of Restricted Stock Units may include Dividend
Equivalents, which shall be upon terms and conditions, and may be subject to
restrictions, all as determined by the Committee in its sole discretion, as set
forth in the applicable Award Agreement.

ARTICLE VII. ADMINISTRATION

7.1. Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith, and to interpret, amend or
revoke any such rules. The Committee shall also have the power to amend any
Award Agreement, provided that the rights or obligations of the Holder of the
Award that is the subject of any such Award Agreement are not affected
adversely. Grants or Awards under the Plan need not be the same with respect to
each Holder. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan,
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Committee. Notwithstanding the
foregoing, the full Board, acting by a majority of its members in office, shall
conduct the general administration of the Plan with respect to Awards granted to
Independent Directors.

7.2. Majority Rule; Unanimous Written Consent. The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.

7.3. Compensation; Professional Assistance; Good Faith Actions. Members of the
Committee shall receive such compensation, if any, for their services as members
as may be determined by the Board. All expenses and liabilities which members of
the Committee incur in connection with the administration of the Plan shall be
borne by the Company. The Committee may, with the approval of the Board, employ
attorneys, consultants, accountants, appraisers, brokers or other persons. The
Committee, the Company and the Company’s officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee or the Board in good faith shall be final and binding upon all
Holders, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.

ARTICLE VIII. MISCELLANEOUS PROVISIONS

8.1. Not Transferable.

(a) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the shares underlying such Award have been issued, and
all restrictions applicable to such shares have terminated, expired or lapsed.
No Award or interest or right therein shall be liable for the debts, contracts
or engagements of the Holder or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

(b) During the lifetime of the Holder, only the Holder may exercise rights under
an Award (or any portion thereof) granted to the Holder under the Plan, unless
it has been disposed of with the consent of the Administrator pursuant to a DRO.
After the death of the Holder, any exercisable portion of an Award may, prior to
the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement, be exercised by the Holder’s personal representative
or by any person empowered to do so under the deceased Holder’s will or under
the then applicable laws of descent and distribution.

8.2. Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 8.2, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator. However, without approval of the Company’s shareholders
before or after the action by the Administrator, no action of the Administrator
may, except as provided in Section 8.3, increase the limits imposed in
Section 1.4 as the Annual Aggregate Award Limit or in Section 2.1 on the maximum
number of shares which may be issued under the Plan, including to any one
Section 162(m) Participant, and no action of the Administrator may be taken that
would otherwise require approval by the Company’s shareholders as a matter of
applicable law, regulation or rule. No amendment, suspension or termination of
the Plan shall, without the consent of the

 

- 9 -



--------------------------------------------------------------------------------

Holder, alter or impair any rights or obligations under any Award theretofore
granted or awarded, unless the Award itself otherwise expressly so provides. No
Awards may be granted or awarded during any period of suspension, after
termination of the Plan or following the expiration of five years from the date
the Plan, as amended and restated herein, is last approved by the Company’s
shareholders under Section 8.4.

8.3. Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) Subject to Sections 8.3(d) and (f), in the event that the Administrator
determines that any dividend or other distribution (whether in the form of cash,
Common Stock, other securities or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Administrator’s sole discretion, affects
the Common Stock such that an adjustment is determined by the Administrator to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Administrator shall, in such manner as it may deem
equitable, adjust any or all of:

(i) the number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including, but
not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued, in the aggregate and on a per
person basis, and adjustments of the Annual Aggregate Award Limit);

(ii) the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards; and

(iii) the grant or exercise price or other characteristics of any Award.

(b) Subject to Section 8.3(d), in the event of any transaction or event
described in Section 8.3(a), or any unusual or nonrecurring transactions or
events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate, or of changes in applicable laws,
regulations or accounting principles, the Administrator, in its sole and
absolute discretion, and on such terms and conditions as it deems appropriate,
either by the terms of the Award or by action taken prior to the occurrence of
such transaction or event and either automatically or upon the Holder’s request,
is hereby authorized to take any one or more of the following actions whenever
the Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events, or to give effect to such changes in
laws, regulations or principles:

(i) to provide for either the purchase of any such Award for an amount of cash
equal to the amount that could have been attained upon the exercise or
settlement of such Award or realization of the Holder’s rights had such Award
been currently exercisable or payable or fully vested or the replacement of such
Award with other rights or property selected by the Administrator in its sole
discretion;

(ii) to provide that the Award cannot vest, be exercised or settled or become
payable after such event;

(iii) to provide that such Award shall be fully vested as to all shares covered
thereby, notwithstanding anything to the contrary in the provisions of such
Award;

(iv) to provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar rights or awards covering the stock of the successor or survivor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices;

(v) to make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Restricted Stock or Deferred Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding rights and awards and rights and awards which may be
granted in the future; and

(vi) to provide that, for a specified period of time prior to such event, the
restrictions imposed under an Award Agreement upon some or all shares of
Restricted Stock or Deferred Stock may be terminated, and, in the case of
Restricted Stock, some or all shares of such Restricted Stock may cease to be
subject to repurchase under Section 4.5 or forfeiture under Section 4.4 after
such event.

 

- 10 -



--------------------------------------------------------------------------------

Implementation of the provisions of this Section 8.3(b) shall be conditioned
upon consummation of the transaction or event.

(c) Subject to Sections 3.2, 3.3 and 8.3(d), the Administrator may, in its
discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company.

(d) With respect to Awards which are granted to Section 162(m) Participants and
are intended to qualify as performance-based compensation under
Section 162(m)(4)(C), no adjustment or action described in this Section 8.3 or
in any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify under
Section 162(m)(4)(C), or any successor provisions thereto. Furthermore, no such
adjustment or action shall be authorized to the extent such adjustment or action
would result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions. The number of shares of
Common Stock subject to any Award, if not a whole number, shall always be
rounded to the next highest whole number.

(e) The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

(f) The Administrator shall exercise its discretion under this Section 8.3
reasonably and uniformly with respect to similar cases.

(g) The Administrator shall ensure that any action taken pursuant to
Section 8.3(a) through 8.3(f) with respect to any Award that is subject to the
provisions of Section 409A of the Code shall comply with the provisions of
Section 409A of the Code.

8.4. Approval of Plan by Shareholders. The Plan will be submitted for the
approval of the Company’s shareholders after the date of the Board’s initial
adoption of the Plan as amended and restated herein, and any amendment to the
Plan increasing the aggregate number of shares of Common Stock issuable under
the Plan will be submitted for the approval of the Company’s shareholders after
the date of the Board’s adoption of such amendment. In addition, if the Board
determines that Awards which may be granted to Section 162(m) Participants
should continue to be eligible to qualify as performance-based compensation
under Section 162(m)(4)(C) of the Code, the Performance Criteria must be
disclosed to and approved by the Company’s shareholders no later than the first
shareholder meeting that occurs in the fifth year following the year in which
the Company’s shareholders previously approved the Performance Criteria.

8.5. Tax Withholding. The Company shall be entitled to require payment in cash
or deduction from other compensation payable to each Holder of any sums required
by federal, state or local tax law to be withheld with respect to the issuance,
vesting, exercise or payment of any Award. The Administrator may in its
discretion and in satisfaction of the foregoing requirement allow such Holder to
elect to have the Company withhold shares of Common Stock otherwise issuable
under such Award (or allow the return of shares of Common Stock) having a Fair
Market Value equal to the sums required to be withheld. Notwithstanding any
other provision of the Plan, the number of shares of Common Stock which may be
withheld with respect to the issuance, vesting, exercise, settlement or payment
of any Award (or which may be repurchased from the Holder of such Award within
six months after such shares of Common Stock were acquired by the Holder from
the Company) in order to satisfy the Holder’s federal and state income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal and state tax income and payroll tax purposes that are applicable to
such supplemental taxable income.

 

- 11 -



--------------------------------------------------------------------------------

8.6. Forfeiture Provisions. Pursuant to its general authority to determine the
terms and conditions applicable to Awards under the Plan, the Administrator
shall, to the extent permitted by applicable law, have the right to provide, in
the terms of Awards made under the Plan, or to require a Holder to agree by
separate written instrument, that (a)(i) any proceeds, gains or other economic
benefit actually or constructively received by the Holder upon any receipt or
exercise of the Award, or upon the receipt or resale of any Common Stock
underlying the Award, must be paid to the Company, and (ii) the Award shall
terminate and any unexercised portion of the Award (whether or not vested) shall
be forfeited, if (b)(i) a Termination of Employment or Termination of
Directorship occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (ii) the Holder incurs a
Termination of Employment or Termination of Directorship for cause.

8.7. Effect of Plan Upon Options and Compensation Plans. The adoption of the
Plan shall not affect any other compensation or incentive plans in effect for
the Company or any Subsidiary. Nothing in the Plan shall be construed to limit
the right of the Company (a) to establish any other forms of incentives or
compensation for Employees or Directors of the Company or any Subsidiary, or
(b) to grant or assume options or other rights or awards otherwise than under
the Plan in connection with any proper corporate purpose including but not by
way of limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, partnership, limited liability
company, firm or association.

8.8. Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan or under Awards granted or awarded hereunder are subject
to compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

8.9. Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.

8.10. Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
New York without regard to conflicts of laws thereof.

8.11 409A Savings Clause. The Plan and all Awards granted hereunder are intended
to comply with, or otherwise be exempt from, Section 409A of the Code. The Plan
and all Awards shall be administered, interpreted, and construed in a manner
consistent with Section 409A of the Code. Should any provision of the Plan, any
Award Agreement, or any other agreement or arrangement contemplated by the Plan
be found not to comply with, or otherwise be exempt from, the provisions of
Section 409A of the Code, such provision shall be modified and given effect
(retroactively if necessary), in the sole discretion of the Administrator, and
without the consent of the Holder of the Award, in such manner as the
Administrator determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A of the Code. If the Company or
Administrator by its operation of the Plan or an Award Agreement and by no fault
of the Holder causes an Award to fail to meet the requirements of paragraphs
(2), (3) or (4) of Section 409A(a) of the Code to the extent that Section 409A
of the Code applies to such Award, the Company shall reimburse the Holder for
interest and additional tax payable with respect to previously deferred
compensation as provided in Section 409A(a)(1)(B) of the Code incurred by the
Holder including a tax “gross-up” on such reimbursement. Any such reimbursement
and tax gross-up payment shall be calculated in good faith by the Administrator
and shall be paid by the end of the Holder’s taxable year next following the
Holder’s taxable year in which the related taxes are remitted to the taxing
authority. Notwithstanding anything in the Plan to the contrary, in no event
shall the Administrator exercise its discretion to accelerate the payment or
settlement of an Award where such payment or settlement constitutes deferred
compensation within the meaning of Section 409A of the Code unless and to the
extent that such accelerated payment or settlement is permissible under Treasury
Regulation 1.409A-3(j)(4) or any successor provision.

* * *

 

- 12 -